 

Exhibit 10.1

 

SUNNYSIDE FEDERAL SAVINGS AND LOAN ASSOCIATION OF IRVINGTON

 

SUNNYSIDE BANCORP, INC.

 



 

 

AMENDMENT NUMBER TWO

TO THE EMPLOYMENT AGREEMENT WITH TIMOTHY D. SULLIVAN

 



 

 

This Amendment Number Two (the “Amendment”) to the Employment Agreement (the
“Agreement”) entered into between Sunnyside Federal Savings and Loan Association
of Irvington (the “Association”) and Timothy D. Sullivan (the “Executive”) is
made by the Association and the Executive, effective as of June 16, 2015.

 

WHEREAS, the Agreement was entered effective as of July 15, 2013; and

 

WHEREAS, Sunnyside Bancorp, Inc. (the “Company”) is a signatory to the Agreement
for the purpose of guaranteeing the Association’s performance under the
Agreement; and

 

WHEREAS, upon the recommendation of the Compensation Committees of the
Association and the Company, the Association and the Executive desire to amend
the Agreement to provide for the annual renewal of the term of the Agreement,
provided the disinterested members of the Board of Directors approve the
extension of the Agreement prior to the renewal date; and

 

WHEREAS, the Company agrees to the annual renewal of the term of the Agreement;
and

 

WHEREAS, pursuant to Section 15(a) of the Agreement, the Agreement may be
amended by an instrument in writing signed by the parties.

 

NOW, THEREFORE, this Amendment is hereby adopted as follows:

 

Section 2(a) of the Agreement is hereby amended and restated in its entirety to
provide as follows:

 

“(a)       Three Year Contract; Annual Renewal. The term of this Agreement will
begin as of the Effective Date and shall continue thereafter for a period of
three (3) years. Beginning on the first annual anniversary date of this
Agreement, and on each annual anniversary date thereafter, the term of this
Agreement shall be extended for a period of one year in addition to the
then-remaining term; provided that (1) the Association has not given notice to
the Executive in writing at least ninety (90) days prior to such renewal date
that the term of this Agreement shall not be extended further; and (2) prior to
such renewal date, the disinterested members of the Board of Directors of the
Association (the “Board”) have explicitly reviewed and approved the extension
and the results thereof

 

 

 

  

shall be included in the minutes of the Board’s meeting. On an annual basis
prior to the deadline for the notice period referenced above, the Board shall
conduct a performance review of the Executive for purposes of determining
whether to provide notice of non-renewal. Reference herein to the term of this
Agreement shall refer to both such initial term and such extended terms.”

 

[Remainder of Page Intentionally Left Blank]

 

2

 

 

IN WITNESS WHEREOF, a duly authorized officer of the Association and the Company
has executed this Amendment as of 16th day of June, 2015.

 

  SUNNYSIDE FEDERAL SAVINGS AND   LOAN ASSOCIATION OF IRVINGTON       By: /s/
William Boeckelman    Name: William Boeckelman   Title: Compensation Committee
Chairman       SUNNYSIDE BANCORP, INC.       By: /s/ William Boeckelman   Name:
William Boeckelman   Title: Compensation Committee Chairman       EXECUTIVE    
  /s/ Timothy D. Sullivan   Timothy D. Sullivan   President and Chief Executive
Officer

 

3

  